DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 17, and 18 objected to because of the following informalities:  
Claim 1, line 7: it appears that “administration” should read “the administration”
Claim 5, line 4: it appears that “administration” should read “the administration”
Claim 15 line 1: it appears that “the phenotyping system of claim 12” should read “the phenotyping system of claim 13”
Claim 17 line 2: it appears that “the response collection system” should read “the response collection apparatus”
Claim 17 line 7: it appears that “unclassified subject response data” should read “the unclassified subject response data”
Claim 17 line 7: it appears that “the response collection system” should read “the response collection apparatus”
Claim 17 line 8: it appears that “a subset of the response profile” should read “the subset of the response profile”
Claim 18 line 3: it appears that “subject stimulus data” should read “the subject stimulus data”
Claim 18 line 3: it appears that “subject response data” should read “the subject response data”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a number of parameters” in lines 7-8, but it is not clear if this recitation is the same as, related to, or different from “a number of parameters” of claim 1, line 4.
Claim 1 recites “response data” in line 12, but it is not clear if this recitation is the same as, related to, or different from “a response” of claim 1, line 8.
Claim 2 recites “a determination that the response difference is significant” in line 3, but it is not clear if this recitation is the same as, related to, or different from “a determination that the response difference is significant” of claim 1, line 16.
Claim 6 recites “A predictive machine learning system” in line 10, but it is not clear if this recitation is the same as, related to, or different from “A predictive machine learning system” of claim 6, line 1.
Claim 10 line 3 recites “a length of the number of wavelengths of light” it is unclear what measurement a length of light is intended to reference.
Claim 13 recites “unclassified response data” in line 5, but it is not clear if this recitation is the same as, related to, or different from “unclassified response data” of claim 12, lines 5-6.
Claim 17 recites “unclassified response data” in line 3, but it is not clear if this recitation is the same as, related to, or different from “unclassified response data” of claim 13, line 5.
Claims 5, 6, 8, 10, 11, and 15 recite the following limitations which lack sufficient antecedent basis. 
Claim 5 Line 9 recites “the sleep phenotype.” 
Claim 6 Line 11 recites “the sleep phenotype.” 
Claim 8 line 2 recites “the parameters.” 
Claim 10 line 2 recites “the parameters.” 
Claim 11 line 1 recites “the number of parameters.” 
Claim 15 line 1 recites “the stimulus apparatus.” 
Claims 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6, 12, and 19 reference “the selected stimulus of claim 1,” “the stimulus profile of claim 1,” and “the response profile of claim 1” but they fail to disclose if the rest of the limitations stated in claim 1 are incorporated into the claim. Thus, it is impossible to know the metes and bounds of the claim as it is written.
Claims 2-5 are rejected by virtue of their dependence from claim 1.
Claims 7-11 are rejected by virtue of their dependence from claim 6.
Claims 13-18 are rejected by virtue of their dependence from claim 12.
Claim 20 is rejected by virtue of their dependence from claim 19.
For the purposes of this examination, claims 6, 12, and 19 will be treated as independent claims that include the limitations described in claim 1 for the selected stimulus, stimulus profile, and response profile.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6, 12, and 19  
Claims 7-11 depend from claim 6 and suffer from the same improper dependent form as claim 6.
Claims 13-18 depend from claim 12 and suffer from the same improper dependent form as claim 12.
Claim 20 depends from claim 19 and suffers from the same improper dependent form as claim 19.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to a method of detecting sleep disorders using a computational algorithm, which is an abstract idea.  Claims 1-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process 
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
defining a stimulus profile including a number of parameters for administering a selected stimulus to the subjects
defining a response profile, the response profile including a number of parameters for collecting data about a response of the subjects to administration of the selected stimulus according to the stimulus profile
collecting response data of the plurality of subjects according to the response profile and in response to the selected stimulus
determining a response difference between the first group and the second group based on the response data
characterizing that the stimulus profile is effective based on a determination that the response difference is significant.
These elements of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper;
Step 2A – Prong Two: Claim 1 recites the following limitation that is beyond the judicial exception:  
a controller
administering the selected stimulus to the plurality of subjects according to the stimulus profile
These elements of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the element “a controller” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  The administering step is mere step in the data gathering process for use in the abstract idea.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  
The element “a controller” does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
The administering step does not qualify as significantly more since it a step in the data gathering process that is not limited to any particular device or mode of execution.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-5 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 
These claims do not integrate the exception into a practical application. 
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements.  
Also, the limitations from claim 5 (receiving data and making a prediction) are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of display) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

In regards to claim 6, the reasoning above applies for similar limitations except where noted otherwise. It is further noted that the use of a predictive machine learning system in this application serves merely to replace the human mind in the decision-making process of determining if a sleep disorder is present.
Step 1: Claim 6 is drawn to a process 
Step 2A – Prong One: Claim 6 recites an abstract idea.  In particular, claim 6 is drawn to the application of claim 1 into a machine learning algorithm and recites the following limitations:  
receiving training data for a plurality of training subjects, wherein the training data comprises subject stimulus data and subject response data for each of the training subjects, wherein the subject stimulus data for each training subject comprises data indicative of administration of the selected stimulus of claim 1 to the training subject according to the stimulus profile of claim 1, and wherein the subject response data for each training subject comprises data of the training subject obtained according to the response profile of claim 1 and in response to the selected stimulus
using the training data to train a predictive machine learning system to be able to predict the sleep phenotype of an unclassified subject based on unclassified subject stimulus data and unclassified subject response data, wherein the unclassified subject stimulus data comprises data indicative of administration of the selected stimulus of claim 1 to the unclassified subject according to the stimulus profile of claim 1, and wherein the unclassified subject response data comprises data of the unclassified subject according to the response profile of claim 1 and in response to the selected stimulus.
These elements of claim 6 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper;
Step 2A – Prong Two: Claim 6 recites no additional limitation that is beyond the judicial exception:  
Step 2B: Claim 6 does not recite additional elements that amount to significantly more than the judicial exception itself.
Claims 7-11 depend from claim 6, and recite the same abstract idea as claim 6.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exception.
Claim 11: “the response profile comprises parameters for measurement of electroencephalogram (EEG) data.” 
This claim limitation does not integrate the exception into a practical application.  In particular, the elements of claims 11 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements.  In particular, this limitation merely describes the nature of the response profile parameter and does not incorporate the EEG device as part of the claimed invention.  Such EEG devices are conventional as evidenced by the applicant in paragraph [03] of the specification where applicant admits that EEG data is utilized in the current gold standard for assessing sleep disorders.
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

In regards to claim 12, the reasoning above applies for similar limitations except where noted otherwise
Step 1: Claim 12 is drawn to a machine 
Step 2A – Prong One: Claim 12 recites an abstract idea.  In particular, claim 12 is drawn towards a generic system to implement claim 6, it recites the following limitations:  
implement a predictive machine learning system, the controller being configured to:
receive unclassified subject stimulus data and unclassified subject response data for an unclassified subject, wherein the unclassified subject stimulus data comprises data indicative of administration of the selected stimulus of claim 1 to the unclassified subject according to the stimulus profile of claim 1, and wherein the - 23 -2020PF00307 unclassified subject response data comprises data of the unclassified subject according to the response profile of claim 1 and in response to the selected stimulus
use the predictive machine learning system and the unclassified subject stimulus data and the unclassified subject response data to predict the sleep phenotype of the unclassified subject, wherein the predictive machine learning system has been previously trained using training data for a plurality of training subjects, wherein the training data comprises subject stimulus data and subject response data for each of the training subjects, wherein the subject stimulus data for each training subject comprises data indicative of administration of the selected stimulus of claim 1 to the training subject according to the stimulus profile of claim 1, and wherein the subject response data for each training subject comprises data of the training subject obtained according to the response profile of claim 1 and in response to the selected stimulus.
These elements of claim 12 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper;
Step 2A – Prong Two: Claim 12 recites the following limitation that is beyond the judicial exception:  
a controller
Thus, elements of claim 12 does not integrate the exception into a practical application of the exception.  In particular, the element is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 12 does not recite additional elements that amount to significantly more than the judicial exception itself. 
Claims 13-18 depend from claim 12, and recite the same abstract idea as claim 12.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exception.
Claim 13: an input apparatus
Claim 13: a stimulus apparatus
Claim 13: a response collection apparatus
Claim 16: EEG sensors 
These claim limitations do not integrate the exception into a practical application.  In particular, the elements of claims 13 and 16 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well-known elements or simply displaying the results of the algorithm that uses conventional, routine, and well-known elements.  In particular, the response collection apparatus of claim 13 and the EEG sensors of claim 16 merely describe generic EEG sensors. EEG devices and their respective sensors are conventional as evidenced by the applicant in paragraph [03] of the specification where applicant admits that EEG data is utilized in the current gold standard for assessing sleep disorders. 
Also, the input apparatus and stimulus apparatus from claim 13 are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions (that is, one of input and producing sound and/or light) that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

In regards to claim 19, the reasoning above applies for similar limitations except where noted otherwise
Step 1: Claim 19 is drawn to a process 
Step 2A – Prong One: Claim 19 recites an abstract idea.  In particular, claim 19 is drawn towards implementing the process of claim 1 in a predictive machine learning system, it recites the following limitations:  
 receiving unclassified subject stimulus data and unclassified subject response data for an unclassified subject, wherein the unclassified subject stimulus data comprises data indicative of administration of the selected stimulus of claim 1 to the unclassified subject according to the stimulus profile of claim 1, and wherein the unclassified subject response data comprises data of the unclassified subject according to the response profile of claim 1 and in response to the selected stimulus 
providing the unclassified subject stimulus data and the unclassified subject response data to a predictive machine learning system and using the predictive machine learning system and the unclassified subject stimulus data and the unclassified subject response data to predict the sleep phenotype of the unclassified subject, wherein the predictive machine learning system has been previously trained using training data for a plurality of training subjects, wherein the training data comprises subject stimulus data and subject response data for each of the training subjects, wherein the subject stimulus data for each training subject comprises data indicative of administration of the selected stimulus of claim 1 to the training subject according to the stimulus profile of claim 1, and wherein the subject response data for each training subject comprises data of the training subject obtained according to the response profile of claim 1 and in response to the selected stimulus. 
These elements of claim 19 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper;
Step 2A – Prong Two: Claim 19 does not recite additional limitations that are beyond the judicial exception:  
Thus, elements of claim 19 does not integrate the exception into a practical application of the exception.  
Step 2B: Claim 19 does not recite additional elements that amount to significantly more than the judicial exception itself. 
Claim 20 depends from claim 19, and recites the same abstract idea as claim 19.  Furthermore, this claim only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pittman US Patent Application Publication Number US 2009/0082639 A1 hereinafter Pittman in view of “Effects of a Tailored Lighting Intervention on Sleep Quality, Rest–Activity, Mood, and Behavior in Older Adults with Alzheimer Disease and Related Dementias: A Randomized Clinical Trial” Published 12/15/2019 hereinafter Figueiro.
Regarding claim 1, Pittman discloses a method of characterizing stimulus response for detecting sleep disorders (Paragraph 0015), the method comprising: 
defining a stimulus profile including a number of parameters for administering a selected stimulus to the subjects (Paragraph 0038); 
defining a response profile, the response profile including a number of parameters for collecting data about a response of the subjects to administration of the selected stimulus according to the stimulus profile (Paragraph 0041);
administering the selected stimulus to the plurality of subjects according to the stimulus profile (Paragraph 0038);  
collecting, in a controller, response data of the plurality of subjects according to the response profile and in response to the selected stimulus (Paragraph 0038);  
Pittman fails to disclose the method further comprising:
using a plurality of subjects including a first group exhibiting a first sleep phenotype and a second group exhibiting a second sleep phenotype
determining, with the controller, a response difference between the first group and the second group based on the response data; and 
characterizing in the controller that the stimulus profile is effective based on a determination that the response difference is significant.  
Figueiro teaches a case study involving two groups of subjects that are administered sleep therapy through training of their circadian system via the use of tailored light intervention (Study Objectives). Thus, Figueiro falls within the same field of endeavor.
Figueiro teaches a case study involving two phenotypic groups of elderly patients with either Alzheimer’s or a related dementia. The groups were randomized into a test group and a placebo group (Methods). The test group received a stimulus of lighting intervention and the responses of both groups were recorded utilizing the Pittsburgh Sleep Quality Index (Results). The difference in sleep quality was compared between the two groups and the difference was found to be significant using the standard significance threshold of P < 0.05 (Statistical Analysis Paragraph 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the invention of Pittman with the phenotype groups, response difference, and significance determination of Figueiro because the different phenotype groups allows for testing of different disorders against either a healthy group of each other which would provide the applicant with more response data for use in a statistical determination of significance. The element of comparing response differences is obvious to include because it allows the applicant to determine if a treatment disproportionately affects one phenotype over another. The significance determination is further obvious to incorporate as it allows the determination of whether a treatment had an effect on a population or if the difference was simply random. 
Regarding claim 2, Pittman in view of Figueiro discloses the method of claim 1. Pittman fails to discloses choosing a determinative value for the response difference, wherein a determination is made that the response difference is significant if the response difference is greater than the determinative value, and- 20 -2020PF00307 wherein a determination is made that the response difference is insignificant if the response difference is not greater than the determinative value.  
Figueiro teaches choosing a determinative value for the response difference (P < 0.05 Statistical Analysis Paragraph 3), wherein a determination is made that the response difference is significant if the response difference is greater than the determinative value, and- 20 -2020PF00307 wherein a determination is made that the response difference is insignificant if the response difference is not greater than the determinative value (Statistical Analysis Paragraph 3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the invention of Pittman with the determinative value for significance of Figueiro because it allows the applicant to determine if their treatment is having an effect on the patient or if the differences between responses are simply random chance.
Regarding claim 3, Pittman in view of Figueiro discloses the method of claim 1. Pittman fails to disclose wherein the first phenotype is a healthy sleep phenotype, and wherein the second phenotype is an afflicted sleep phenotype.  
Figueiro teaches a study involving two groups of different afflicted phenotypes (Study Objectives). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to alter the phenotype of one group to that of a healthy subject because it is a well-known technique to validate study findings by comparing an afflicted user’s result to that of a healthy user. 
Regarding claim 4, Pittman in view of Figueiro discloses the method of claim 1. Pittman fails to disclose the method wherein the first phenotype is a first afflicted sleep phenotype, and wherein the second phenotype is a second afflicted sleep phenotype.  
Figueiro teaches a case study utilizing two different afflicted phenotypes that are randomized into groups (Abstract Study Objectives, Abstract Methods). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to alter the randomization of groups taught in Figueiro to group them instead by phenotype as there are a finite number of grouping methods to choose from. Furthermore, it would have been obvious to then incorporate the altered groups of Figueiro into the invention of Pittman because comparing the response differences between two groups is a known method of evaluating the effect of a stimuli.
Regarding claim 5, Pittman in view of Figueiro discloses the method of claim 1 Pittman further discloses the method comprising: receiving unclassified subject stimulus data and unclassified subject response data for an unclassified subject (Paragraph 0038), wherein the unclassified subject stimulus data comprises data indicative of administration of the selected stimulus to the unclassified subject according to the stimulus profile (Paragraph 0038), and wherein the unclassified subject response data comprises data of the unclassified subject collected according to the response profile and in response to the selected stimulus (Paragraph 0041); and using the unclassified subject stimulus data and the unclassified subject response data to predict the sleep phenotype of the unclassified subject (Paragraph 0026).  

Claims 6, 11-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pittman US Patent Application Publication Number US 2009/0082639 A1 hereinafter Pittman in view of Grandhe US Patent Application Publication Number US 2016/0136443 A1 hereinafter Grandhe.
Regarding claim 6, Pittman discloses: a method of - 21 -2020PF00307receiving training data for a plurality of training subjects, wherein the training data comprises subject stimulus data and subject response data for each of the training subjects (Paragraph 0038 Pittman discloses that the stimulus generator selectively provides the stimulus which is sufficient to render “stimulus data” obvious.), wherein the subject stimulus data for each training subject comprises data indicative of administration of the selected stimulus of claim 1 to the training subject according to the stimulus profile of claim 1 (Paragraph 0038), and wherein the subject response data for each training subject comprises data of the training subject obtained according to the response profile of claim 1 and in response to the selected stimulus (Paragraph 0041); Pittman further discloses that the gathered data can be utilized in diagnosing a sleep disorder (Paragraph 0015).
Pittman fails to disclose the method of training a predictive machine learning system for sleep phenotype determination, the method comprising using the training data to train a predictive machine learning system to be able to predict the sleep phenotype of an unclassified subject based on unclassified subject stimulus data and unclassified subject response data, wherein the unclassified subject stimulus data comprises data indicative of administration of the selected stimulus of claim 1 to the unclassified subject according to the stimulus profile of claim 1, and wherein the unclassified subject response data comprises data of the unclassified subject according to the response profile of claim 1 and in response to the selected stimulus.  
Grandhe teaches a machine learning algorithm trained to analyze stimulations provided to a patient to optimize the stimulation parameters and increase treatment efficacy (Paragraphs 0084-0085). Grande teaches that these stimulations can be applied to a patient under a variety of circumstances, including during sleep, to induce therapeutic effects (Paragraph 0058). Thus, Grandhe falls within the same field of endeavor as the applicant’s invention.
Grandhe teaches a predictive machine learning system which accesses a database that includes a variety of patient data. The database can include information about a single patient or multiple patients. This data is utilized by the machine learning system to evaluate and optimize a stimulus profile efficacy for a patient or group of patients. The algorithm can also generate new stimulation programs or sets of stimulation programs to optimize treatment (Paragraphs 0083-0085). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the machine learning algorithm of Grandhe into the invention of Pittman because a machine learning algorithm is useful in identifying patterns and optimizing parameters of stimulus profile to achieve desired results (Paragraph 0085 of Grandhe). Given the flexibility of machine learning algorithms, it would have been obvious for one of ordinary skill in the art to adapt the algorithm of Grandhe for use in Pittman to identify unclassified patient phenotypes. Furthermore, the algorithms ability to read a database and optimize stimulus parameters based on the data found (Grandhe Paragraph 0085) is sufficient to render the generic limitations of training the algorithm using collected patient data obvious.
Regarding claim 11, Pittman in view of Grandhe discloses the method of claim 6. Pittman fails to disclose the method wherein the number of parameters of the response profile comprises parameters for measurement of electroencephalogram (EEG) data.  
Grande discloses that patient feedback may be recorded in the form of bio-signals including EEG (Paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the measurement of EEG data of Grande into the method of Pittman because the collection of an additional data type is beneficial in forming a comprehensive picture of the subject and may be helpful when making a diagnosis. 
Regarding claim 12, Pittman discloses a phenotyping system for determining a sleep phenotype of a subject, the system comprising (Paragraph 0006): 
a controller (Paragraph 0006) the controller being configured to: 
receive unclassified subject stimulus data and unclassified subject response data for an unclassified subject (Paragraph 0038 Pittman discloses that the stimulus generator selectively provides the stimulus which is sufficient to render “stimulus data” obvious), wherein the unclassified subject stimulus data comprises data indicative of administration of the selected stimulus of claim 1 to the unclassified subject according to the stimulus profile of claim 1 (Paragraph 0038), and wherein the - 23 -2020PF00307 unclassified subject response data comprises data of the unclassified subject according to the response profile of claim 1 and in response to the selected stimulus (Paragraph 0041); 
Pittman fails to discloses the controller configured to implement a predictive machine learning system. The controller being configured to use the predictive machine learning system and the unclassified subject stimulus data and the unclassified subject response data to predict the sleep phenotype of the unclassified subject, wherein the predictive machine learning system has been previously trained using training data for a plurality of training subjects, wherein the training data comprises subject stimulus data and subject response data for each of the training subjects, wherein the subject stimulus data for each training subject comprises data indicative of administration of the selected stimulus of claim 1 to the training subject according to the stimulus profile of claim 1, and wherein the subject response data for each training subject comprises data of the training subject obtained according to the response profile of claim 1 and in response to the selected stimulus.  
Grandhe teaches a predictive machine learning system which accesses a database that includes a variety of patient data. The database can include information about a single patient or multiple patients. This data is utilized by the machine learning system to evaluate and optimize a stimulus profile efficacy for a patient or group of patients. The algorithm can also generate new stimulation programs or sets of stimulation programs to optimize treatment (Paragraphs 0083-0085). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the machine learning algorithm of Grandhe into the invention of Pittman because a machine learning algorithm is useful in identifying patterns and optimizing parameters of stimulus profile to achieve desired results (Paragraph 0085 of Grandhe). Given the flexibility of machine learning algorithms, it would have been obvious for one of ordinary skill in the art to adapt the algorithm of Grandhe for use in Pittman to identify unclassified patient phenotypes. Furthermore, the algorithms ability to read a database and optimize stimulus parameters based on the data found (Grandhe Paragraph 0085) is sufficient to render the generic limitations of training the algorithm using collected patient data obvious.
Regarding claim 13, Pittman in view of Grandhe discloses the phenotyping system of claim 12. Pittman further discloses the system comprising: an input apparatus configured to accept user input (Paragraph 0029); a stimulus apparatus configured to administer the selected stimulus to the unclassified subject according to the stimulus profile (Paragraph 0038); and a response collection apparatus configured to collect unclassified response data of the unclassified subject according to the response profile and to transmit the unclassified response data to the controller (Paragraph 0041).  
Regarding claim 16, Pittman in view of Grandhe discloses the phenotyping system of claim 13. Pittman fails to disclose wherein the response collection apparatus comprises EEG sensors.  
Grande discloses that patient feedback may be recorded in the form of bio-signals including EEG (Paragraph 0052).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the measurement of EEG data of Grande into the method of Pittman because the collection of an additional data type is beneficial in forming a comprehensive picture of the subject and may be helpful when making a diagnosis. 
Regarding claim 17, Pittman in view of Grandhe discloses the phenotyping system of claim 13. Pittman further discloses wherein the response collection system is configured to collect unclassified response data of the unclassified subject (Paragraph 0041).
Pittman fails to explicitly disclose collecting response data according only to a subset of the response profile.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to alter the invention of Pittman to collect response data according to only a subset of a response profile because there are a finite number of subsets in a response profile and one would have a reasonable chance of success in collecting a subset of data from the comprehensive response data.
Pittman fails to disclose wherein the predictive machine learning system is configured to predict the sleep phenotype of the unclassified subject using the unclassified subject stimulus data and unclassified subject response data collected by the response collection system according only to a subset of the response profile.  
Grandhe teaches a predictive machine learning system which accesses a database that includes a variety of patient data. The database can include information about a single patient or multiple patients. This data is utilized by the machine learning system to evaluate and optimize a stimulus profile efficacy for a patient or group of patients. The algorithm can also generate new stimulation programs or sets of stimulation programs to optimize treatment (Paragraphs 0083-0085). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the machine learning algorithm of Grandhe into the invention of Pittman because a machine learning algorithm is useful in identifying patterns and optimizing parameters of stimulus profile to achieve desired results (Paragraph 0085 of Grandhe). Given the flexibility of machine learning algorithms, it would have been obvious for one of ordinary skill in the art to adapt the algorithm of Grandhe for use in Pittman to identify unclassified patient phenotypes. Furthermore, the algorithms ability to read a database and optimize stimulus parameters based on the data found (Grandhe Paragraph 0085) is sufficient to render the limitation of utilizing only a subset of the response profile obvious.
Regarding claim 18, Pittman in view of Grandhe discloses the phenotyping system of claim 12. Pittman fails to further disclose the system further comprising: wherein the training data used to train the predictive machine learning system comprises subject stimulus data and subject response data for each of the training subjects indicative of the selected stimulus comprising a treatment solution, wherein the predictive machine learning system is configured to predict an appropriateness of the treatment solution for use by the unclassified subject, and wherein predicting the sleep phenotype of the unclassified subject using - 25 -2020PF00307 the predictive machine learning system includes predicting the appropriateness of the treatment solution for use by the unclassified subject.  
Grandhe teaches a predictive machine learning system which accesses a database that includes a variety of patient data. The database can include information about a single patient or multiple patients. This data is utilized by the machine learning system to evaluate and optimize a stimulus profile efficacy for a patient or group of patients. The algorithm can also generate new stimulation programs or sets of stimulation programs to optimize treatment (Paragraphs 0083-0085). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the machine learning algorithm of Grandhe into the invention of Pittman because a machine learning algorithm is useful in identifying patterns and optimizing parameters of stimulus profile to achieve desired results (Paragraph 0085 of Grandhe). Given the flexibility of machine learning algorithms, it would have been obvious for one of ordinary skill in the art to adapt the algorithm of Grandhe for use in Pittman to identify unclassified patient phenotypes and predict the appropriateness of a treatment solution. Furthermore, the algorithms ability to read a database and optimize stimulus parameters based on the data found (Grandhe Paragraph 0085) is sufficient to render the generic limitations of training the algorithm using collected patient data and optimizing the treatment appropriateness obvious.
Regarding claim 19, Pittman discloses a sleep phenotype determination method (Paragraph 0006), comprising: 
receiving unclassified subject stimulus data and unclassified subject response data for an unclassified subject (Paragraph 0038 Pittman discloses that the stimulus generator selectively provides the stimulus which is sufficient to render “stimulus data” obvious), wherein the unclassified subject stimulus data comprises data indicative of administration of the selected stimulus of claim 1 to the unclassified subject according to the stimulus profile of claim 1 (Paragraph 0038), and wherein the unclassified subject response data comprises data of the unclassified subject according to the response profile of claim 1 and in response to the selected stimulus (Paragraph 0041); 
Pittman fails to disclose providing the unclassified subject stimulus data and the unclassified subject response data to a predictive machine learning system and using the predictive machine learning system and the unclassified subject stimulus data and the unclassified subject response data to predict the sleep phenotype of the unclassified subject, wherein the predictive machine learning system has been previously trained using training data for a plurality of training subjects, wherein the training data comprises subject stimulus data and subject response data for each of the training subjects, wherein the subject stimulus data for each training subject comprises data indicative of administration of the selected stimulus of claim 1 to the training subject according to the stimulus profile of claim 1, and wherein the subject response data for each training subject comprises data of the training subject obtained according to the response profile of claim 1 and in response to the selected stimulus.  
Grandhe teaches a predictive machine learning system which accesses a database that includes a variety of patient data. The database can include information about a single patient or multiple patients. This data is utilized by the machine learning system to evaluate and optimize a stimulus profile efficacy for a patient or group of patients. The algorithm can also generate new stimulation programs or sets of stimulation programs to optimize treatment (Paragraphs 0083-0085). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the machine learning algorithm of Grandhe into the invention of Pittman because a machine learning algorithm is useful in identifying patterns and optimizing parameters of stimulus profile to achieve desired results (Paragraph 0085 of Grandhe). Given the flexibility of machine learning algorithms, it would have been obvious for one of ordinary skill in the art to adapt the algorithm of Grandhe for use in Pittman to identify unclassified patient phenotypes. Furthermore, the algorithms ability to read a database and optimize stimulus parameters based on the data found (Grandhe Paragraph 0085) is sufficient to render the generic limitations of training the algorithm using collected patient data obvious.
Regarding claim 20, Pittman in view of Grandhe discloses the sleep phenotype determination method of claim 19. Pittman further discloses wherein the training data comprises subject stimulus data and subject response data for each of the training subject’s indicative of the selected stimulus comprising a treatment solution (Paragraph 0038 Pittman discloses that the stimulus generator selectively provides the stimulus which is sufficient to render “stimulus data” obvious. Paragraph 0041) 
Pittman fails to disclose the training data being used to train the predictive machine learning system. The predictive machine learning system being configured to predict an appropriateness of the treatment solution for use by the unclassified subject, and wherein predicting the sleep phenotype of the unclassified subject by the predictive machine learning system includes predicting the appropriateness of the treatment solution for use by the unclassified subject.
Grandhe teaches a predictive machine learning system which accesses a database that includes a variety of patient data. The database can include information about a single patient or multiple patients. This data is utilized by the machine learning system to evaluate and optimize a stimulus profile efficacy for a patient or group of patients. The algorithm can also generate new stimulation programs or sets of stimulation programs to optimize treatment (Paragraphs 0083-0085). 
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to incorporate the machine learning algorithm of Grandhe into the invention of Pittman because a machine learning algorithm is useful in identifying patterns and optimizing parameters of stimulus profile to achieve desired results (Paragraph 0085 of Grandhe). Given the flexibility of machine learning algorithms, it would have been obvious for one of ordinary skill in the art to adapt the algorithm of Grandhe for use in Pittman to identify unclassified patient phenotypes and predict the appropriateness of a treatment solution. Furthermore, the algorithms ability to read a database and optimize stimulus parameters based on the data found (Grandhe Paragraph 0085) is sufficient to render the generic limitations of training the algorithm using collected patient data and optimizing the treatment appropriateness obvious.

Claims 7-10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pittman US Patent Application Publication Number US 2009/0082639 A1 hereinafter Pittman in view of Grandhe US Patent Application Publication Number US 2016/0136443 A1 hereinafter Grandhe as applied to claim 6 above, further in view of Coleman US Patent Application Publication Number US 2015/0305686 A1 hereinafter Coleman.
Regarding claims 7-10, as best understood with regards to the 112(b) rejection above, Pittman in view of Grandhe discloses the method of claim 6. Pittman in view of Grandhe fail to discloses the method wherein the selected stimulus comprises auditory or visual stimuli and variations of their parameters.
Coleman discloses a system for evaluating a patient’s vulnerability to or stage of progression of neuropathology. Coleman discloses an assessment of a series of stimuli applied based on a profile category of the patient (Abstract). Coleman is generally related to the diagnosis and treatment of neurological disorders which can result in different sleep phenotypes. Thus, Coleman falls within the same field of endeavor as the applicant’s invention.
Coleman discloses that an assessment related to neurological disorders which incorporates a profile category used in the selection of stimuli to be presented to the patient. The patient’s response is recorded before during, and after stimuli presentation to generate an information set that allows for quantitative values to be generated for comparison. The stimuli can further be used the evaluate a treatment efficacy for a neurological disorder utilizing the method described above. The stimuli presented to the patient may be visual, auditory, olfactory, textile, or gustatory (Paragraphs 0006-0008) The stimuli may be presented with variations on the duration of presentation of the stimuli, an inter-stimuli interval, a number of repetitions (if any) of each presentation, and/or magnitude and frequency parameters related to the stimuli (Paragraph 0049). Coleman explicitly discloses variations in the auditory stimuli comprising a variety of different tone intensities (paragraph 0089), a pattern of pitch changes (Paragraph 0079), different volume or intensity levels (Paragraph 0049). Coleman discloses the visual stimuli variations may be brightness or contrast levels (Paragraph 0049).
Coleman does not explicitly disclose variance of commencement of stimuli presentation with respect to an onset of a sleep state of the subject, or variance in the wavelength of light utilized.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to further vary the stimuli taught in Coleman by the commencement of presentation with respect to an onset of a sleep state because there are a finite number of states the brain can be in and recording the patient response to a stimulus during each of these states is obvious to try with a reasonable expectation of success. Furthermore, varying the wavelength of light provided as a stimulus is a known technique which yields predictable results.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention the combine the method of Pittman in view of Grandhe as applied to claim 6 with the variation of Coleman’s stimuli described above because providing a variety of different stimuli to a patient during sleep yields more response data which can be utilized by the machine learning algorithm to generate a diagnosis.
Regarding claims 14 and 15, Pittman in view of Grandhe discloses the method of claim 12. Pittman in view of Grandhe fail to discloses the method wherein the selected stimulus comprises a number of auditory or visual stimuli.
Coleman discloses that an assessment related to neurological disorders which incorporates a profile category used in the selection of stimuli to be presented to the patient. The patient’s response is recorded before during, and after stimuli presentation to generate an information set that allows for quantitative values to be generated for comparison. The stimuli can further be used the evaluate a treatment efficacy for a neurological disorder utilizing the method described above. The stimuli presented to the patient may be visual, auditory, olfactory, textile, or gustatory (Paragraphs 0006-0008)
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention the combine the method of Pittman in view of Grandhe as applied to claim 12 with the auditory and visual stimuli of Coleman’s because providing a variety of different stimuli to a patient during sleep yields more response data which can be utilized by the machine learning algorithm to generate a diagnosis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 - 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791                                                                                                                                                                                                        
/MATTHEW KREMER/Primary Examiner, Art Unit 3791